DETAILED ACTION
A new Examiner is assigned to this application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicants canceled the non-elected Group I claims and all elected Group II claims except claims 33 and 34.  Therefore, the Restriction Requirement of 10/09/2020 is rendered moot.
Current Status of 16/498,714
This Office Action is responsive to the amended claims of October 27, 2021.
Claims 33-34 have been examined on the merits.  Claim 33 is original.  Claim 34 is previously presented.
Priority
Applicants identify the instant application, Serial #:  16/498,714, filed 09/27/2019, as a national stage entry of PCT/US2018/024624, International Filing Date: 03/27/2018, which claims priority from U.S. Provisional Application 62/478,785, filed 03/30/2017; and from U.S. Provisional Application 62/513,875, filed 06/01/2017.
The instant claims find support in U.S. Provisional patent application 62/478,785 (filed March 30, 2017).  Therefore, the effective filing date of 03/30/2017 is assigned to the instant application.
Oath/Declaration
Applicants have yet to file an Oath/Declaration.  Applicants have until the date the issue fee payment is due to file an Oath/Declaration or risk abandonment of this application.  See MPEP 1303.
Response to Arguments
The Examiner acknowledges receipt of Applicants’ claim amendments and Reply of October 27, 2021.
The Examiner has reviewed the claim amendments and Reply of 10/27/2021.
Applicants canceled all claims except claims 33-34, thereby rendering moot the anticipatory and obviousness prior art rejections.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  claims 33-34 are allowable as written.
There is no known prior art reference that either teaches or anticipates each step of the screening method of base claim 33.
The reference BOLOOR (U.S. 2015/0376169 A1), discloses an in vitro enzyme inhibition assay for JMJD2C activity (beginning at paragraph [1900]).
However, BOLOOR is a close art and not a prior art reference since BOLOOR does not teach, suggest, or anticipate each step of base claim 33, including:  (1) low 
Furthermore, there is no known motivation (and no known prior art providing said motivation) to modify the teachings of BOLOOR to arrive at the instant claim 33.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S KENYON whose telephone number is (571)270-1567. The examiner can normally be reached Monday-Friday 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on (571) 272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN S KENYON/Primary Patent Examiner, Art Unit 1625